Citation Nr: 0607346	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee instability.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease and osteoarthritis of the left 
knee.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied a rating in excess of 30 percent for the 
veteran's service-connected left knee condition with 
degenerative joint disease and denied a claim for TDIU.  The 
veteran filed a notice of disagreement (NOD) in January 2003, 
and a statement of the case (SOC) was issued in March 2003.  
The veteran filed a substantive appeal in May 2003.

Initially, the New Jersey Department of Military and 
Veterans' Affairs represented the veteran in connection with 
the matters now on appeal. However, in May 2003, the veteran 
notified VA that that organization was no longer his 
appointed representative. The Board recognizes this change in 
the status of the veteran's representation.

In June 2003, a hearing was scheduled at the RO; however, the 
veteran failed to appear.

In August 2004, the Board remanded the veteran's claim to the 
RO for additional development.

In an October 2005 rating decision, the RO granted a separate 
rating for degenerative joint disease and osteoarthritis of 
the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260-
5003, and awarded a 10 percent rating, effective May 16, 2001 
and continued the denial of the veteran's claim for a rating 
greater than 30 percent for left knee instability (formerly 
characterized as a left knee disability with degenerative 
joint disease) under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
and denied a TDIU (as reflected in an October 2005 
supplemental SOC (SSOC)).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A 30 percent rating is the highest rating assignable 
under the diagnostic criteria for instability, and there is 
no evidence of any anklylosis of the knee or impairment of 
the tibia or fibula.  

3.  The veteran's left knee degenerative joint disease and 
osteoarthritis with limitation of flexion is manifested by 
subjective complaints of pain, weakness, fatigue, lack of 
endurance, and stiffness; and objective evidence of some 
swelling; and flexion limited to 100 degrees (in August 
2005).

4.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for an award of TDIU, and the disabilities are not 
shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2005).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease and osteoarthritis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.71a, Diagnostic Code 5260-5003 (2005).

3.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

Through the November 2001, December 2003, April 2004, and 
August 2004 notice letters, the October 2002 rating action on 
appeal, the March 2003 SOC, and the September 2003 and 
October 2005 SSOCs, the RO notified the veteran of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the November 2001, December 2003, 
April 2004, and August 2004 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  In the letters, the RO also 
requested that the veteran identify, and provide the 
necessary releases for, any medical providers from whom he 
wished the RO obtain and consider evidence, and invited him 
to submit evidence in his possession that supported his 
claims.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim(s).  As 
is noted above, the Board finds that the four content of 
notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

As noted above, in the matter now before the Board, the 
documents strictly meeting the VCAA's notice requirements 
were provided to the veteran after the October 2002 rating 
action on appeal.  However, the Board finds that any lack of 
full, pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, RO notice letters, and the SOC notified 
the veteran what was needed to substantiate his claim and 
also identified the evidence that had been considered with 
respect to his claim.  After the SOC, the veteran was 
afforded an opportunity to respond.  The RO most recently 
readjudicated the veteran's claims in October 2005 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim.  The RO, on its own initiative as well as pursuant to 
the Board's remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claim.  The RO has 
obtained VA medical records and has arranged for the veteran 
to undergo VA examinations in connection with his claims in 
December 2001 and August 2005; reports of which are of 
record.   Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claim, which he has done.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing evidence, in addition to that addressed above, that 
needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).
 
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.


II.  Factual Background

A May 1999 VA medical reflects that the veteran reported that 
his left knee was painful and "gives out" at times.  The 
veteran stated that he wore a brace, took Tylenol extra 
strength daily and Tylenol #3 for bad flares.  On 
examination, the physician reported negative edema, left knee 
had small effusion, chronic degenerative changes and some 
lateral laxity.  The assessment was knee pain.  

An August 2000 VA orthopedic clinic record reflects that the 
physician noted that the veteran has degenerative joint 
disease and long time internal derangement.  The physician 
also commented that presently, the veteran's left knee was 
locked and should be scoped.  

On December 2001 VA examination, the veteran reported that he 
could walk about a half block at a stretch with difficulty.  
He lived in a single story home and was able to shop for 
himself, feed himself and drive an automobile independently.  
The examiner noted that all activities of daily living were 
independent.  On examination, the physician indicated that 
the veteran's left knee demonstrated a range of motion from 
maximum extension from 0 degrees to a maximum flexion of 85 
degrees.  He also noted that the veteran had a moderate 
degree of swelling in both knees.  There was no instability 
of either knee joint.  Negative drawer and grind signs.  The 
examiner's impression was degenerative joint disease, 
osteoarthritis of both knees with evidence of a milder 
fatigability with no evidence of incoordination.  He further 
stated that all activities of daily living were independent 
and full. The examiner commented that the veteran was prone 
for progression, but it was not possible for him to predict 
the amount of dysfunction in the future.

In a May 2004 private medical record, S. P. Michael, M.D., 
noted that the veteran complained of difficulty walking, 
climbing stairs, and getting out of a chair.  The veteran 
rated his pain level as 7-8, stating it was aching and tender 
in nature and felt all around his left knee.  On examination, 
Dr. Michael reported that the veteran had a slightly abnormal 
gait because of significant left knee varus.  The left knee 
had a flexion contracture of at least 25 degrees, a mild 
varus deformity, minimal effusion and flexes to about 95 
degrees.  The veteran had good collateral stability.  X-rays 
showed advanced bilateral compartment left knee degenerative 
joint disease and patellofemoral degenerative joint disease 
with large loose bodies at the posterior aspects.  

In a July 2004 private medical record, E. L. Hume, M.D., 
noted that the veteran had progressive arthritis symptoms, 
especially in his left knee, now to the point that the 
veteran was having real difficulty with day-to-day 
activities.  On physical examination, the doctor noted that 
the veteran had a flexion deformity to about 90 degrees and 
varus.  X-rays showed fairly aggressive osteophyte and 
chondrocalcinosis and bone and cartilage formation in the 
back of the knee joint.  

In an August 2004 private progress note, B. K. Zell, M.D., 
noted that he had not seen the veteran for three and a half 
years.  The veteran complained of knee pain that had gotten 
significantly worse.  He was unable to extend and lacked the 
final degrees.  The examiner noted that the veteran could 
flex to 90 degrees and that there were no neurological 
deficits.  The impression was tricompartmental osteoarthritis 
left knee.  The examiner noted that the veteran wished to 
proceed with left total knee arthroplasty.  

An October 2004 VA orthopedic record reflects that the 
veteran complained of left knee pain and swelling.  The 
doctor noted that the veteran wore an elastic brace, takes 
Tylenol for pain and occasionally used a cane.  An 
examination showed that the veteran had moderate swelling of 
the left knee with moderate varus deformity.  Range of motion 
30-60 with pain at end range.  The impression was 
degenerative joint disease with multiple loose bodies, left 
knee.  

An August 2005 VA examination report reflects that the 
veteran complained of left knee pain that was intermittent 
with weakness and stiffness as well as swelling with 
instability and locking two to three times per day.  The 
veteran reported that his left knee pain flares up two to 
three times a month and can last all day and during flare ups 
he is bedridden.  The veteran stated that his left knee pain 
was worse in the morning, in cold, damp weather, with 
prolonged standing for more than fifteen minutes, walking for 
more than fifteen minutes and squatting.  The examiner noted 
that the veteran presented with a left knee brace and a cane.  
The veteran reported that he stopped working in 1999 due to 
left knee pain.  

On physical examination, the doctor noted that the veteran 
presented with an antalgic gait and walked very slowly with 
the use of a cane and left knee brace.  The examiner reported 
that with active and passive range of motion 0-100 degrees.  
There was swelling, but no erythema.  No crepitus.  Negative 
crunch test.  Positive McMurray's sign.  Negative drawer 
sign.  There were no signs of instability at the time of the 
examination.  The examiner noted that the veteran was unable 
to squat during the examination due to left knee pain.  With 
repetitive use, the range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance.  The 
examiner noted that the claims file was reviewed.  The 
diagnostic impression was degenerative joint disease and 
osteoarthritis left knee, moderately active and showing 
progression on X-ray.  The examiner commented that in regards 
to any opinion, in regards to the veteran's left knee 
disability and his employability, the veteran was currently 
independent, he lived alone and his duties of daily living 
were independent as well.  The examiner indicated that he 
agreed with the examiner's report from December 2001 that the 
veteran was prone for progression and it was impossible for 
him to predict the amount of dysfunction in the future.  

III.  Analysis

A.  Increased Ratings for Left Knee Disabilities

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, the RO assigned a single 30 percent disability 
rating for a left knee condition with degenerative joint 
disease, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257-5003 effective from March 1983.  Since 
the 30 percent rating has been in effect for more than 20 
years, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2005).   In October 2005, the 
RO granted a separate 10 percent rating for degenerative 
joint disease and osteoarthritis, effective May 16, 2001, 
under Diagnostic Codes 5260-5003, and continued the 30 
percent rating for left knee instability under Diagnostic 
Code 5257.  

The veteran's left knee instability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which is indicative 
of a nonspecific orthopedic disability rated on the basis of 
"other" knee impairment, such as recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
this code, a 10 percent disability rating is warranted for 
slight disability, a 20 percent evaluation is warranted for 
moderate disability, and a 30 percent evaluation is warranted 
for severe disability.  The Board notes that the veteran is 
in receipt of the maximum schedular rating under Diagnostic 
Code 5257 for left knee instability; hence, no higher rating 
is assignable under this diagnostic code.

Considering the potentially applicable diagnostic codes 
pursuant to which more than a 30 percent rating is 
assignable, the Board notes there simply is no evidence of, 
or disability comparable to ankylosis of the knee.  See 38 
C.F.R. §4.71a, Diagnostic Codes 5256 (2004) [Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)].  Nor is there impairment 
of the tibia or fibula so as to warrant assignment of any 
higher rating under Diagnostic Code 5262.  Thus, it follows, 
that an evaluation greater than the 30 percent for left knee 
instability is not warranted.

The veteran is also in receipt of a separate 10 percent 
rating for degenerative joint disease and osteoarthritis of 
the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260-
5003, for degenerative arthritis on the basis of limitation 
of motion of flexion.  See 38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes 
(here, Diagnostic Codes 5260 and 5261), an evaluation of 10 
percent is assignable for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

Under Diagnostic Code 5260, a 0 percent evaluation is 
warranted if flexion of the leg is limited to 60 degrees, a 
10 percent evaluation is warranted if flexion is limited to 
45 degrees, a 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted for extension of the leg limited to 5 degrees. A 10 
percent evaluation is warranted if extension is limited to 10 
degrees, a 20 percent evaluation is warranted if extension is 
limited to 15 degrees, a 30 percent evaluation is warranted 
if extension is limited to 20 degrees, a 40 percent 
evaluation is warranted if extension is limited to 30 
degrees, and a 50 percent evaluation is warranted if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the evidence of record in light of the above, 
noted criteria, the Board finds that a rating in excess of 10 
percent rating for left knee arthritis is not warranted.  The 
August 2005 VA examination report reflects the left knee with 
active and passive range of motion of 0 to 100 degrees, which 
does not even warrant a noncompensable evaluation under 
either Diagnostic Codes 5260 or 5261.  See also VAOPGCPREC 9-
2004 (September 17, 2004) (Separate ratings under Diagnostic 
Code 5260 and Diagnostic Code 5261 may be assigned for 
disability of the same joint). As noted above, under 
Diagnostic Code 5003, when the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes based on limitation of 
motion, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  However, where as here, the disability 
only involves one major joint, the left knee, no more than 
the current 10 percent is assignable under Diagnostic Code 
5003.

The Board also notes that, even with consideration of any 
functional loss due to pain and other factors under 38 C.F.R. 
§§ 4.40 and 4.45, no more than the current 10 percent rating 
is assignable.  An August 2005 VA examination report reflects 
the veteran's complaints of intermittent left knee pain with 
weakness, stiffness, swelling with instability and locking, 
two to three times a day.  On clinical evaluation, the 
examiner reported that there was swelling, a positive 
McMurray's sign and that the veteran was unable to squat due 
to left knee pain.  However, the examiner also reported that 
there was no erythema, no crepitus, no signs of instability, 
negative crunch test and negative drawer sign.  Furthermore, 
the examiner commented that with repetitive use, the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  

The Board observes that the above evidence indicates a 
noncompensable evaluation under Diagnostic Code 5260 for 
limitation of leg flexion and a noncompensable evaluation 
under Diagnostic Code 5261 for limitation of leg extension. 
Furthermore, there simply is no clinical evidence to suggest 
that, even with flare-ups of pain, the veteran's pain is so 
disabling as to approximate the level of impairment required 
for assignment of more than the current 10 percent rating 
under either Diagnostic Code 5260 or 5261.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect that either 
of the veteran's left knee disabilities is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004) 
(cited to and discussed in the October 2005 SSOC).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
There also is no evidence of frequent periods of treatment, 
much less hospitalization, for the left knee, or evidence 
that any disability affecting the knee has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, Board must conclude that each 
of the claims for higher ratings for left knee disabilities 
on appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim for increase, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




B.  Entitlement to a TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The disabilities for which the veteran currently has 
compensable ratings are left knee instability (rated as 30 
percent disabling) and degenerative joint disease and 
osteoarthritis of the left knee (rated as 10 percent 
disabling).  The veteran's combined disability rating is 40 
percent.  Hence, the veteran does not meet the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)), consideration of whether 
the veteran is, in fact, unemployable, is still necessary in 
this case.

As noted above, the only medical opinion to specifically 
address the veteran's employability is the opinion rendered 
by the August 2005 VA examiner.  However,  this opinion is 
not supportive of the veteran's claim.  The August 2005 
examination report includes the examiner's comment that, as 
regards to the veteran's left knee disability and his 
employability, the veteran was currently independent, he 
lived alone and that his duties of daily living were 
independent as well.  Because the examiner did not render any 
comment to even suggest that the veteran's service-connected 
disabilities render him unemployable, this opinion tends to 
weigh against the veteran's claim.

The Board also points out that there is no objective evidence 
to establish unemployability in this case.  Although the 
veteran contends that he has not worked full-time since 1994, 
and that in December 1999 he had to stop working as an 
Electrical Subcode Official due to left knee disability, this 
assertion, alone, is not dispositive of the matter on appeal.  
While the veteran also has indicated that he worked part time 
for approximately 6 years and that, considering the veteran's 
mobility limitations, his last employer was unable to 
accommodate the veteran's request for another position, this 
fact, without more, also does not establish that the veteran 
is precluded from obtaining and retaining any substantially 
gainful employment. The ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, 
however, competent and objective evidence simply does not 
demonstrate that he is unable to obtain or retain 
substantially gainful employment solely because of his 
service-connected disabilities.   Significantly., no 
competent professional has since rendered an opinion that the 
veteran is now unemployable, and, the only competent opinion 
on this point is not supportive of the claim.  Therefore, the 
Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, 
on an extra-schedular basis, are not met.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.




ORDER

A rating in excess of 30 percent for left knee instability is 
denied.

A rating in excess of 10 percent for degenerative joint 
disease and osteoarthritis of the left knee is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


